Citation Nr: 0723235	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  00-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased compensable rating for otitis 
media of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
No. Little Rock, Arkansas, wherein the RO continued a non-
compensable rating for otitis media of the left ear.

The Board notes that the RO granted the veteran's claim for 
service connection of tinnitus of his left ear in January 
2007.  Therefore this issue is no longer before the Board.  
Additionally, such a grant renders the veteran's claim for a 
10 percent evaluation based on multiple non-compensable 
service - connected disabilities moot.


FINDING OF FACT

The veteran's otitis media is not manifested by aural polyps 
and is not suppurative.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected otitis media are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.30, 4.87, Diagnostic Code 
6200 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to an increased evaluation for his service-connected 
otitis media.  Initially, VA has an obligation to notify 
claimants of what information or evidence is needed in order 
to substantiate a claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006).  VA law and 
regulations require that part of notifying a claimant of what 
is needed to substantiate a claim includes notification as to 
what information and evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  Further, 
VA must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).  

The notice requirements apply to all elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006),

In December 2001 and February 2004, the RO sent the veteran 
letters that informed him of the evidence necessary to 
establish an increased rating for his service connected 
otitis media, what evidence they would obtain, and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  The Board finds 
that the notice requirements set forth have been met, because 
while the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date if an 
increase was established - i.e., the latter element of 
service connection, noted above - the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating, questions as to the 
appropriate effective date for any increase are moot.

It is also pointed out that because adequate statutory notice 
in this case was not provided prior to the initial 
adjudication denying this claim (in December 1999), the 
timing of the notice does not comply with the express 
requirements of the law.  See, Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Here, the Board finds that any 
defect with respect to the timing of this notice was harmless 
error.  Although the notice was provided to the veteran after 
the initial adjudication, the claim was readjudicated 
thereafter, and the veteran has not been prejudiced thereby.  
The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(other than the fact that notice as to the assignment of 
effective dates was not provided - explained above).  After 
the notice was provided the claim was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA correspondence.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

With respect to the duty to assist, the Board notes that the 
veteran has undergone VA audiological and ear disease 
examinations.  The claims folder contains reports of post 
service treatments by VA and by private physicians.  The 
claims file also contains the veteran's statements in support 
of his claim.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

For historical purposes, it is noted that service connection 
was established for left ear otitis media by the RO in 
October 1966.  A 10 percent disability rating was assigned 
for the disability, effective in June 1966, based on a review 
of the report of a contemporaneous VA examination.  In 
October 1971, however, the RO, noting that "the veteran's 
otitis media has not drained for the past two years and is no 
longer suppurative," reduced his disability rating to a non-
compensable zero percent.  The veteran's service-connected 
otitis media has been evaluated as noncompensable since that 
time under Diagnostic Code 6200.  

In order to achieve a compensable rating under 38 U.S.C.A. 
§ 4.87, Diagnostic Code 6200 the veteran's left ear otitis 
media would have to be manifested by polyps or be shown to be 
in suppuration.  In this regard, the report of a September 
2006 VA examination notes that the veteran had no polyps in 
his left ear.  Similarly, the most recent examinations and 
medical reports do not indicate any current suppuration.  The 
report of a May 2004 VA examination indicates that while the 
veteran reported recurrent drainage described as a brown 
discoloration, the examiner opined that this description was 
more consistent with the presence of cerumen in the ear as 
opposed to infection.   

The above referenced evidence clearly does not support the 
assignment a 10 percent disability rating under 38 C.F.R. § 
4.87, Diagnostic Code 6200 (2006).  Thus a non-compensable 
disability rating, and no higher, is warranted by the 
evidence.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As a final note, the Board points out that a compensable 
evaluation is not warranted under 38 C.F.R. § 4.87, 
Diagnostic Code 6201 for nonsuppurative otitis media, as this 
code indicates that the disorder is to be rated as impaired 
hearing, and service connection has already been established 
for left ear hearing loss (i.e. evaluating the veteran's 
otitis media under this code would violate the rule against 
pyramiding, see 38 C.F.R. § 4.14 (2006)).  




ORDER

Entitlement to a compensable evaluation for otitis media of 
the left ear is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


